I dissent. The appellants are entitled to a new trial. To admit testimony at the trial by the officers as to the admissions of the spouses is to render nugatory the statutory provision that no spouse shall be examined as a witness for or against the other spouse without the consent of such spouse. While appellants committed a most atrocious crime, they are entitled to the statutory (Rem. Rev. Stat., § 1214) safeguard. However heinous the offense, the rights and privileges of an accused should not be contravened.
November 18, 1946. Petition for rehearing denied. *Page 171